EXHIBIT May Dear Fellow Shareholders: In opening, I would just like to say that I am honored to be the newly appointed Chief Executive Officer and President of Winland.The “Interim” part of my title was recently removed and I am excited at the opportunities that I see for Winland.Although I am well aware of the challenges facing me as CEO, I am confident that I can put my experience and expertise to work and help Winland capture these opportunities. As you will see in the financials attached to this letter, we have struggled with sales during the first quarter, primarily as a result of a sharp decline in customer demand from two of our three largest customers.Although we experienced a harsh impact from two major customers pulling back at the same time, these declines in volume are specific to the respective customers’ situations and don’t appear to be directly connected to a broader economic picture.In addition, we had a phase out of sales to two customers who we engaged with last year and whose expectations and business management systems didn’t align well with Winland’s. Like all kinds of business relationships, not all are destined to be ideal. What is encouraging, though, is the volume of new customer prospects coming through our facility, and the excellent potential of these prospective customers’ programs.
